Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the preliminary amendments and remarks filed by applicant on 04/30/20. 
No claims are amended
Claims 20 and 22-38 are cancelled
No claims are added
Claims 1-19 and 21 are pending

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1-10 and 21 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 11-19 is/are directed to a system which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claims 1 and 21 is directed to an abstract idea, as evidenced by claim limitations “a) generating a traffic campaign for reducing congestion by making micro-targeted incentive offers personalized to target users of the target users, the traffic campaign having traffic campaign parameters comprising at least one of location, duration, budget, or number of target users, and a targeted shift in transit behavior, wherein the targeted shift in transit behavior is a change in mode of transportation, travel route, departure time window, or any combination thereof; b) analyzing user data to generate personalized reward profiles comprising incentive offers predicted to successfully shift transit behavior, the user data comprising responsiveness to previous incentive offers; c) identifying target users by comparing traffic campaign parameters with user data comprising user-selected origin and destination pairs; d) determining at least one available travel option from the targeted shift in transit behavior for a user selected from the target users; e) calculating a user incentive for each available travel option according to a reward profile associated with the targeted shift in transit behavior for the user; f) presenting the at least one available travel option and associated user incentive to the user; g) receiving location information; and h) verifying that the user has departed from the origin during a selected departure time window, traveled along at least a portion of the route thereafter, and utilized a selected mode of transportation according to one of the at least one available travel option.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to managing user behavior in order to prevent traffic congestion by offering personalized incentives and rewards to modify user behavior for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 11 is/are recite substantially similar limitations to independent claim 1 and 21 and is/are rejected under 2A for similar reasons to claim 1 and 21 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A computer-implemented method for conducting a traffic campaign for reducing congestion, comprising: via electronic devices, from the electronic device application, Non-transitory computer-readable storage media encoded with a computer program including instructions executable by at least one processor to create a computer software server system in operative communication with a plurality of electronic device applications executable on a plurality of electronic devices of a plurality of users, the computer software server system comprising:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
 As a result, claim 1, 11 and 21 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-10 and 12-19 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 2 recite “wherein the user data comprises a user-selected origin and destination pair, preferred travel time, mode of transportation, or any combination thereof for a current or upcoming trip.” As a result, Examiner asserts that dependent claims, such as dependent claims 2-10 and 12-19 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A computer-implemented method for conducting a traffic campaign for reducing congestion, comprising: via electronic devices, from the electronic device application, Non-transitory computer-readable storage media encoded with a computer program including instructions executable by at least one processor to create a computer software server system in operative communication with a plurality of electronic device applications executable on a plurality of electronic devices of a plurality of users, the computer software server system comprising:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in page/ paragraph [0011]-[0015], [0066], [0093], [0126]-[0136]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 1 and 21 is/are recite substantially similar limitations to independent claim 11 and is/are rejected under 2B for similar reasons to claim 11 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 and 21 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-10 and 12-19 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 11 and 21. As a result, Examiner asserts that dependent claims, such as dependent claims 2-10 and 12-19 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0184409) Glassgow et al., and further in view of (US 2012/0226434) Chiu.

As per claims 1 and 21: Glassgow shows:
	A computer-implemented method for conducting a traffic campaign for reducing congestion (Glassgow shows: [0069]: method 400 for proactive rerouting of a vehicle traveling to a destination location using incentives), comprising:
	A traffic campaign management system (Glassgow shows: [0024]-[0025]), comprising:
	a) an electronic device application executable on an electronic device of a user (Glassgow shows: [0024]-[[0027]); and 
	b) a server in operative communication with the electronic device application deployed to a plurality of electronic devices, the server comprising at least one processor, a memory, and instructions executable by the at least one processor to create a server application comprising (Glassgow shows: [0024]-[[0027]): 
	a) generating a traffic campaign for reducing congestion by making micro-targeted transit suggestions personalized to target users via electronic devices of the target users, the traffic campaign having traffic campaign parameters comprising a targeted shift in transit behavior and at least one of location, duration, budget, or number of target users, wherein the targeted shift in transit behavior is a change in mode of transportation, travel route, departure time window, or any combination thereof (Glassgow shows: [0026]: The navigation system may provide a detour suggestion for display on the navigation-enabled device to persuade the user of the device to direct their vehicle to depart from its current location or route in an effort to remove the vehicle from traffic, and thereby reduce the frustration level of the user. [0027]: More specifically, in some example embodiments, the navigation system identifies traffic disruption events based on an analysis of input component data obtained from navigation-enabled devices of vehicles near a particular location (e.g., vehicles in the same proximity). [0033]: [0033] The navigation server 110 hosts one or more applications such as a server-side navigation application that provides navigation services to users (e.g., vehicle occupants) who access the navigation service 104. For example, a vehicle occupant may use the mobile navigation application 112 executing on the mobile device 106 to obtain one or more routes to a destination location from the navigation server 110. [0046] The participatory amount may be a fixed amount for all participating users of the navigation system 100 or a variable amount determined by an incentive module 220 based on a length of the alternative route, a travel time associated with the alternative route, a travel time difference between the alternative route and primary route, a number of vehicles traveling along the primary route that have occupants that are users of the navigation system 100, or a frustration level of a vehicle occupant. [0061]: The user identifier 302 field includes an identifier (e.g., an account number, a name, or a profile name) of the user to which the user account record 300 corresponds), 
	b) analyzing user data to generate personalized reward profiles comprising transit suggestions predicted to successfully shift transit behavior, the user data comprising responsiveness to previous transit suggestions (Glassgow shows: [0025]: The navigation system may re-route vehicles by providing the alternative routes to navigation-enabled devices contained in the vehicles (e.g., either embedded in the vehicle itself or carried by a vehicle occupant). Upon detecting the vehicles traveling along alternative routes (e.g., using location information provided by the navigation-enabled device contained in the vehicles), the navigation system transfers an amount of value (e.g., currency or reward points) to user accounts of occupants of such vehicles. The amount of value provided to occupants of vehicles traveling along the alternative routes are obtained from occupants of other vehicles that are traveling along the primary route. In this way, the navigation system incentivizes vehicle occupants to direct their vehicles to travel along alternative routes instead of primary routes, thereby reducing traffic on primary routes. [0026]: The detour suggestion may include an alternative route to the original destination or an alternative destination. In instances in which the detour suggestion includes an alternative destination, the detour suggestion may further include a monetary incentive such as a coupon that is applicable to a brick-and-mortar retail location corresponding to the alternative destination.); 
	Regarding the claim limitations below:
	c) identifying target users by comparing traffic campaign parameters with user data comprising user-selected origin and destination pairs 
	Glassgow shows: [0046] The participatory amount may be a fixed amount for all participating users of the navigation system 100 or a variable amount determined by an incentive module 220 based on a length of the alternative route, a travel time associated with the alternative route, a travel time difference between the alternative route and primary route, a number of vehicles traveling along the primary route that have occupants that are users of the navigation system 100, or a frustration level of a vehicle occupant. [0056]: The predefined distance may be a fixed distance set by an administrator of the navigation system 100 or may be a variable distance based on a traffic flow rate in the area. [0075]: The amount of value may, in some instances, be a fixed amount for all users of the navigation system 100, and in other instances, may be a variable amount determined, for example, based on a number of vehicles traveling along the primary route, a travel time associated with the alternative route, or a delta value corresponding to the difference in travel time between the alternative route and the primary route.
	However, Glassgow does not explicitly show “campaign parameters”. Chiu shows “campaign parameters” (Chiu shows: [0034] When a user browses and/or selects an intended departure time, one or more routes ("M routes") 184 are produced by the M-time-dependent minimal marginal cost path algorithm 136 and displayed on the user's mobile device 196. This algorithm 136 calculates a total of M routes for the OD pair and departure times that are minimal marginal cost routes….This calculation ensures that the user's travel causes the minimal cost to the selected route. The best M minimal marginal cost routes are computed by the algorithm 136, where M is a system-specified parameter. [0042]: The transaction status data may be stored and analyzed to better understand the behaviors and/or preferences of each user. The incentive generation and bookkeeping algorithm 148 also ensures that the offered incentives are valid according to the contract agreements with the incentive providers. [0051] The system 100 also includes a user behavior analysis engine (UBA) 164. [0061]: The user may select a specific travel option and its associated incentive offered for traveling according to the parameters of the selected travel option, step 236. 
Reference Glassgow and Reference Chiu are analogous prior art to the claimed invention because the references generally relate to field of traffic management. Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Chiu, particularly “campaign parameters” (Chiu shows: [0034]), in the disclosure of Reference Glassgow, particularly in the traffic monitoring (Glassgow: [0046]-[0056]) in order to provide for a system that review a list of travel options received from the system 100 that provide various routes, departure time windows, predicted travel times, and incentives, step 234. The user may select a specific travel option and its associated incentive offered for traveling according to the parameters of the selected travel option, step 236 as taught by Reference Chiu (see at least in [0061]) so that the process of traffic management can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar traffic management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Glassgow in view of Reference Chiu, the results of the combination were predictable (MPEP 2143 A); 
Reference Glassgow in view of Reference Chiu shows:
	d) determining at least one available travel option from the targeted shift in transit behavior for a user selected from the target users (Glassgow shows: [0025]: The detour suggestion may include an alternative route to the original destination or an alternative destination. In instances in which the detour suggestion includes an alternative destination, the detour suggestion may further include a monetary incentive such as a coupon that is applicable to a brick-and-mortar retail location corresponding to the alternative destination. [0033]: As a further example, the navigation server 110 may provide data to the mobile device 106 to suggest that the vehicle occupant re-route the vehicle from a primary route to an alternative route. [0038]: The interface module 200 may update such interfaces to display alternative destinations, alternative routes, and messages related thereto.); 
Reference Glassgow in view of Reference Chiu shows:
	e) determining a transit suggestion for each available travel option according to a reward profile associated with the targeted shift in transit behavior for the user (Glassgow shows: [0026]: In instances in which the detour suggestion includes an alternative destination, the detour suggestion may further include a monetary incentive such as a coupon that is applicable to a brick-and-mortar retail location corresponding to the alternative destination. [0044] Detour suggestions provided by the re-routing module 204 may further include one or more incentives (e.g., monetary incentives) to encourage vehicle occupants to accept detour suggestions and route their vehicles accordingly. [0046] The participatory amount may be a fixed amount for all participating users of the navigation system 100 or a variable amount determined by an incentive module 220 based on a length of the alternative route, a travel time associated with the alternative route, a travel time difference between the alternative route and primary route, a number of vehicles traveling along the primary route that have occupants that are users of the navigation system 100, or a frustration level of a vehicle occupant.); and 
Reference Glassgow in view of Reference Chiu shows:
	f) presenting the at least one available travel option and the transit suggestion to the user ([0026]: The navigation system may provide a detour suggestion for display on the navigation-enabled device to persuade the user of the device to direct their vehicle to depart from its current location or route in an effort to remove the vehicle from traffic, and thereby reduce the frustration level of the user. The detour suggestion may include an alternative route to the original destination or an alternative destination. In instances in which the detour suggestion includes an alternative destination, the detour suggestion may further include a monetary incentive such as a coupon that is applicable to a brick-and-mortar retail location corresponding to the alternative destination. [0038]: The interface module 200 may also provide a GUI that includes a map display that includes a display of a current route to a destination location. The interface module 200 may update such interfaces to display alternative destinations, alternative routes, and messages related thereto. The interface module 200 is further to provide presentation data to the mobile device 106 to cause the mobile device 106 to display the GUI. The presentation data include content for rendering on a display of the mobile device 106 as well as instructions to cause the mobile device 106 to render the content).

As per claims 2 and 12: Reference Glassgow in view of Reference Chiu shows:
	wherein the user data comprises a user-selected origin and destination pair, preferred travel time, mode of transportation, or any combination thereof for a current or upcoming trip (Glassgow shows: [0025] In example embodiments, the navigation system seeks to reduce traffic flow along primary navigation routes (e.g., routes with relatively short travel times) by proactively re-routing vehicles to alternative navigation routes (e.g., routes with relatively longer travel times). [0040]: Upon determining the possible routes, the route determination module 218 determines a travel time associated with each possible route based on route distance and, in some embodiments, traffic information. The route determination module 218 ranks possible routes by associated travel time and selects the route with the shortest associated travel time as a primary route to the destination location).

As per claims 3 and 13: Reference Glassgow in view of Reference Chiu shows:
	further comprising presenting the user with at least one question and an incentive offer for answering the at least one question (Glassgow shows: [0131]: The detour suggestion 1404 is presented in the user interface 1400 in response to determining a frustration score associated with the vehicle (e.g., a frustration score associated with a user of a navigation-enabled device in the vehicle) is above a threshold. The detour suggestion 1404 includes interactive elements (e.g., buttons) that allow a user, through appropriate input or manipulation, to decline travel to the alternative destination (displayed as a “DECLINE” button), accept travel to the alternative destination (displayed as a “ACCEPT” button), or view the detour route to the alternative destination on the map display (displayed as a “SHOW DETOUR ROUTE” button). If the user selects the “DECLINE” button, no further action is taken and the vehicle continues along the current route 1402 (either through action of a driver in a manned vehicle or in an automated process performed by an onboard computer system embedded in an autonomous vehicle). If the user selects the “ACCEPT” button, an incentive (e.g., a coupon) is provided to the user, and the vehicle is routed to the alternative destination (either through action of a driver in a manned vehicle or in an automated process performed by an onboard computer system embedded in an autonomous vehicle in response to selection of the button).).

As per claim 4: Reference Glassgow in view of Reference Chiu shows:
	wherein the transit suggestion is selected based on responsiveness to past transit suggestions for the user (Glassgow shows: [0131]: The detour suggestion 1404 is presented in the user interface 1400 in response to determining a frustration score associated with the vehicle (e.g., a frustration score associated with a user of a navigation-enabled device in the vehicle) is above a threshold. The detour suggestion 1404 includes interactive elements (e.g., buttons) that allow a user, through appropriate input or manipulation, to decline travel to the alternative destination (displayed as a “DECLINE” button), accept travel to the alternative destination (displayed as a “ACCEPT” button), or view the detour route to the alternative destination on the map display (displayed as a “SHOW DETOUR ROUTE” button). If the user selects the “DECLINE” button, no further action is taken and the vehicle continues along the current route 1402 (either through action of a driver in a manned vehicle or in an automated process performed by an onboard computer system embedded in an autonomous vehicle). If the user selects the “ACCEPT” button, an incentive (e.g., a coupon) is provided to the user, and the vehicle is routed to the alternative destination (either through action of a driver in a manned vehicle or in an automated process performed by an onboard computer system embedded in an autonomous vehicle in response to selection of the button).).

As per claims 5 and 14: Reference Glassgow in view of Reference Chiu shows:
	wherein the reward profile for the user comprises personalized transit suggestions associated with different modes of transportation, departure time windows, routes, or any combination thereof (Glassgow shows: [0025]: The navigation system may re-route vehicles by providing the alternative routes to navigation-enabled devices contained in the vehicles (e.g., either embedded in the vehicle itself or carried by a vehicle occupant). Upon detecting the vehicles traveling along alternative routes (e.g., using location information provided by the navigation-enabled device contained in the vehicles), the navigation system transfers an amount of value (e.g., currency or reward points) to user accounts of occupants of such vehicles. The amount of value provided to occupants of vehicles traveling along the alternative routes are obtained from occupants of other vehicles that are traveling along the primary route. In this way, the navigation system incentivizes vehicle occupants to direct their vehicles to travel along alternative routes instead of primary routes, thereby reducing traffic on primary routes. [0026]: The detour suggestion may include an alternative route to the original destination or an alternative destination. In instances in which the detour suggestion includes an alternative destination, the detour suggestion may further include a monetary incentive such as a coupon that is applicable to a brick-and-mortar retail location corresponding to the alternative destination.).

As per claims 6 and 15: Reference Glassgow in view of Reference Chiu shows:
	wherein the modes of transportation comprise driving, biking, bus, train, ride-sharing, carpooling, subway, trolley, taxi, walking, scooter, microtransit, or any combination thereof (Glassgow shows: [0030]: the vehicle occupant may be a driver or passenger).

As per claim 7: Reference Glassgow in view of Reference Chiu shows:
	wherein the reward profile comprises a plurality of departure time windows and a transit suggestion associated with each of the plurality of departure time windows (Glassgow: [0042]: the re-routing module 204 seeks to route vehicles along routes other than the routes with the shortest determined travel times, which are typically the routes most frequented by vehicles. In some instances, participating users may specify a travel time criteria that may include an allowable difference in travel times between primary routes and alternative routes. In these instances, the re-routing module 204 selects alternative routes by determining delta values corresponding to a travel time difference between the primary route and possible other routes, and selecting an alternative route from the possible other routes that has an associated delta value in accordance with the travel time criteria specified in a user preferences field of a user account record of the vehicle occupant.).

As per claim 8: Reference Glassgow in view of Reference Chiu shows:
	wherein the reward profile comprises a plurality of routes and a transit suggestion associated with each of the plurality of routes (Glassgow shows: [0026]: More specifically, in some example embodiments, the navigation system provides detour suggestions to navigation-enabled devices based on an analysis of input component data obtained from the navigation-enabled devices. The navigation system may provide a detour suggestion for display on the navigation-enabled device to persuade the user of the device to direct their vehicle to depart from its current location or route in an effort to remove the vehicle from traffic, and thereby reduce the frustration level of the user. [0033]: the navigation server 110 may provide data to the mobile device 106 to suggest that the vehicle occupant re-route the vehicle from a primary route to an alternative route. In some instances, the navigation server 110 provides such data based on a frustration level of the vehicle occupant determined from input component data (e.g., sensor data) received from input components (e.g., sensors) embedded in or coupled to the mobile device 106.)

As per claims 9 and 16: Reference Glassgow in view of Reference Chiu shows:
	wherein the transit suggestion module offers the transit suggestion based on a reward profile of the user so as to maximize the targeted shift in transit behavior (Glassgow shows: [0026]: In instances in which the detour suggestion includes an alternative destination, the detour suggestion may further include a monetary incentive such as a coupon that is applicable to a brick-and-mortar retail location corresponding to the alternative destination. [0044] Detour suggestions provided by the re-routing module 204 may further include one or more incentives (e.g., monetary incentives) to encourage vehicle occupants to accept detour suggestions and route their vehicles accordingly. [0046] The participatory amount may be a fixed amount for all participating users of the navigation system 100 or a variable amount determined by an incentive module 220 based on a length of the alternative route, a travel time associated with the alternative route, a travel time difference between the alternative route and primary route, a number of vehicles traveling along the primary route that have occupants that are users of the navigation system 100, or a frustration level of a vehicle occupant.).

As per claims 10 and 17: Reference Glassgow in view of Reference Chiu shows:
	wherein the transit suggestion is selected to appeal to a lifestyle, socio-demographic, or psychographic aspect of the at least one user (Glassgow shows: [0061]-[0062]: demographic).

As per claim 18: Reference Glassgow in view of Reference Chiu shows:
	wherein the user data is obtained from GPS points, microsurveys, social media, email, or any combination thereof (Glassgow shows: [0031], [0039], [0057]: GPS, [0060]: email).
As per claim 19: Reference Glassgow in view of Reference Chiu shows:
	wherein the GPS points are a source of user data comprising geo-relation, corridor relation, activity or lifestyle, or any combination thereof (Glassgow shows: [0031], [0039], [0057]: GPS, [0066]: geographical coordinates, [0142]: geo-location).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Reference:
Semanjski et al. Policy 2.0 Platform for Mobile Sensing and Incentivized Targeted Shifts in Mobility Behavior. Sensors (Basel, Switzerland), 16(7), 1035. Publication Date: 07/05/2016. 
This reference is concerned with sustainable mobility and smart mobility management play important roles in achieving smart cities’ goals. In this context we investigate the role of smartphones as mobility behavior sensors and evaluate the responsivity of different attitudinal profiles towards personalized route suggestion incentives delivered via mobile phones. The empirical results are based on mobile sensed data collected from more than 3400 people’s real life over a period of six months. The findings show which user profiles are most likely to accept such incentives and how likely they are to result in more sustainable mode choices. In addition we provide insights into tendencies towards accepting more sustainable route options for different trip purposes and illustrate smart city platform potential (for collection of mobility behavior data and delivery of incentives) as a tool for development of personalized mobility management campaigns and policies.
Foreign Reference:
(WO 2017117250 A1) Glasgow et al. 
This reference is concerned with aspects of the present disclosure include a navigation system and computer-implemented methods for proactively re-routing vehicles to control traffic flow. Consistent with some embodiments, the navigation system seeks to reduce traffic flow along primary navigation routes (e.g., routes with relatively short travel times) by re-routing vehicles to alternative navigation routes (e.g., routes with relatively longer travel times) using incentives. As an example, upon detecting a vehicle traveling along an alternative route instead of a primary route, the navigation system updates a data structure that represents a user account of a vehicle occupant to reflect an increased account balance. Consistent with some embodiments, the amount of value provided to an occupant of a vehicle traveling along an alternative route may be obtained from user accounts of occupants of other vehicles that are traveling along a primary route.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624